Exhibit 10.4


 
NOTE CONVERSION AGREEMENT
 
This Note Conversion Agreement (“Agreement”) is made effective as of April 1,
2010, (the “Effective Date”) by and between Home System Group, a Nevada
corporation (the “Company”) and Simple Hong Kong Investment and Management (the
“Investor”).
 
RECITALS
 
WHEREAS, the Investor advanced loans to the Company in the total amount of three
million nine hundred fifty three thousand four hundred sixty two dollars
($3,953,462) as of December 31, 2009 (the “Loan”);
 
WHEREAS, the Loan is evidenced by four unsecured, non-interesting bearing,
promissory notes in the forms attached hereto as Exhibit A, Exhibit B, Exhibit C
and Exhibit D (each, a “Note” and together, the “Notes”); and
 
WHEREAS, the Company desires that the Investor exchange three million nine
hundred fifty three thousand four hundred sixty two dollars ($3,953,462) of the
Loan for common stock of the Company (the “Loan Conversion”).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Investor hereby agree as
follows:
 
AGREEMENT
 
1. THE LOAN CONVERSION.

 
1.1 Conversion of the Notes into Common Stock. Upon the terms and subject to the
conditions of this Agreement, upon the Effective Date, the Investor shall
surrender the Notes to the Company for cancellation and promptly after receipt
of such Notes, the Company shall issue to the Investor three million nine
hundred fifty three thousand four hundred sixty two dollars worth of shares of
the common stock of the Company calculated as set forth in Section 1.3 below
(the “Conversion Stock”).
 
1.2 Authorization and Issuance of the Common Stock. The Company has authorized
the issuance of the Conversion Stock
 
1.3 Conversion Rate for the Conversion Stock. The number of shares of Conversion
Stock issued pursuant to the Loan Conversion shall be calculated by dividing
three million nine hundred fifty three thousand four hundred sixty two dollars
($3,953,462) by three dollar and fifty cents ($3.50) (the “Conversion Rate”). No
fractional shares of the Company’s common stock will be issued upon the Loan
Conversion. In lieu of any fractional share to which the Investor would
otherwise be entitled, the Company will pay to the Investor in cash the amount
of that would otherwise be converted into such fractional share.
 
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Investor that, except as set forth in the SEC documents (as
defined below), as of the Effective Date:

 

--------------------------------------------------------------------------------


2.1 Organization. The Company is duly organized, validly existing and in good
standing under the laws of the State of Nevada. The Company has full power and
authority to own or lease its properties and to carry on its business as
presently conducted and as described in the documents filed by the Company under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”) (such documents, the “Securities
Act Documents”) and the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”), since the end
of its most recently completed fiscal year through the date hereof (the
“Exchange Act Documents,” and together with the Securities Act Documents, the
“SEC Documents”).
 
2.2 Due Authorization and Valid Issuance. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. This Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes the legal, valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as (a) rights to indemnity and contribution may be
limited by state or federal securities laws or the public policy underlying such
laws, (b) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (c) enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
2.3 No Registration Rights. No person will have the right, which right has not
been waived, to require the Company to register any securities for sale under
the Securities Act by reason of the issuance Conversion Stock.
 
3. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor hereby
represents and warrants to the Company, as of the date hereof, as follows:

 
3.1 Authorization. The Investor has the requisite legal power and authority to
enter into this Agreement and this Agreement shall constitute a valid and
legally binding obligation of the Investor, except as the same may be limited by
bankruptcy, insolvency, moratorium or other laws of general application
affecting the enforcement of creditors’ rights.
 
3.2 Accredited Investor. The Investor is an “accredited investor” within the
meaning of the SEC Rule 501 of Regulation D, as presently in effect.
 
3.3 Restricted Securities. The Investor understands that the Conversion Stock
are restricted securities under applicable securities laws and may not be resold
or transferred unless they are first registered or qualified under the
applicable securities laws or unless an exemption from such registration or
qualification is available. Accordingly, the Investor hereby acknowledges that
he is prepared to hold the Conversion Stock for an indefinite period of time,
until their maturity or until resale is permitted under the applicable
securities laws. Without limitation to the foregoing, the Investor understands
that if the Company does not (i) register its common shares with the SEC
pursuant to Section 12 of Exchange Act, (ii) become subject to Section 15(d) of
the Exchange Act, (iii) supply information pursuant to Rule 15c2-11 thereunder,
or (iv) have a registration statement covering the Conversion Stock (or a filing
pursuant to the exemption from registration under Regulation A of the Securities
Act covering the Converted Stock) under the Securities Act in effect when it
desires to sell the Conversion Stock, the Investor may be required to hold the
Conversion Stock for an indeterminate period.
 

--------------------------------------------------------------------------------


4. RESTRICTED SECURITIES.

 
4.1 Restrictive Legends.
 
(a) Unless and until otherwise permitted by this Section, each certificate for
Conversion Stock issued to the Investor or any subsequent transferee shall be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS,
AND THUS MAY NOT BE TRANSFERRED UNLESS REGISTERED UNDER THE SECURITIES ACT OF
1933 AND SUCH OTHER LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”
 
(b) In addition to the legend required by this Section 4.1, each certificate for
Company shares issued under or pursuant to this Agreement to the Investor or any
subsequent transferee shall be stamped or otherwise imprinted with any legend
required pursuant to applicable state corporation and securities laws.
 
4.2 Transfer. The Company may decline to acknowledge or register a transfer of
any Company shares bearing any legend pursuant to Section 4.1, and may instruct
any transfer agent for its Company shares to decline the same, unless the
Company is reasonably satisfied that the Company shares being transferred have
been registered or are exempt from registration under applicable securities
laws.
 
4.3 Removal of Legends. Whenever the legend described in Section 4.1 shall no
longer be required by law, the holder of any particular Company shares bearing
such legends shall be entitled to receive from the Company, without expense to
such holder, one or more new certificates for such particular Company shares not
bearing restrictive legends pursuant to Section 4.1 hereof.
 
5. INDEMNIFICATION.

 
5.1 Notwithstanding any termination of this Agreement, the Investor agrees to
indemnify, defend and hold harmless the Company and its affiliates and
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and each of its officers, managers, members,
partners, directors, stockholders, employees, representatives and agents (all
such persons and entities being collectively referred to as the “Indemnified
Parties”) to the fullest extent permitted by applicable law from and against any
and all claims, losses (including any diminution in value of the Conversion
Stock acquired by the Investor), demands, actions, causes of action,
assessments, damages, liabilities, costs or expenses, including without
limitation interest, penalties, fines, fees, deficiencies, claims of damage,
court and arbitration costs and fees and disbursements of attorneys,
accountants, consultants and other experts as and when incurred or sustained by
any Indemnified Party (collectively, “Loss”) as a result of or arising from
(i) any inaccuracy or breach of any representation, warranty or covenant made by
the Investor in or pursuant to this Agreement or (ii) any actions or proceedings
by a third party against the Company in connection with or as a result of the
transactions contemplated by this Agreement. The rights accorded to Indemnified
Parties under this Section 5.1 shall be in addition to any rights and remedies
that any Indemnified Party may have at law or in equity, by separate agreement
or otherwise. Payment of amounts due under this indemnity provision shall be
made promptly upon demand by the Indemnified Party, as and when incurred, by
wire transfer of immediately available funds to an account designated in writing
by the Indemnified Party.
 

--------------------------------------------------------------------------------


5.2 Conduct of Indemnification Proceedings.
 
(a) If any proceeding shall be brought or asserted against an Indemnified Party
with respect to any proceeding in connection with any matter subject to
indemnification under Section 5.1, such Indemnified Party shall promptly notify
the person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof (with such
assumption being an acknowledgement that such proceeding is indemnifiable
pursuant to Section 5.1), including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
(b) An Indemnified Party shall have the right to employ separate counsel in any
such proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such proceeding; or (iii) the
named parties to any such proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding.
 

--------------------------------------------------------------------------------


(c) All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section 5) shall be paid to the Indemnified Party, as incurred, within ten
(10) business days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).


6. MISCELLANEOUS.

 
6.1 Further Instruments and Actions. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
 
6.2 Finder’s Fees.
 
(a) The Company (i) represents and warrants that no agent, broker, investment
banker, person or firm acting on behalf of or under the authority of the Company
is or will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein
except as disclosed hereunder, and (ii) hereby agrees to indemnify and hold the
Investor harmless from and against any liability for any commission or
compensation in the nature of a finder’s fee to any broker or other person or
firm (and the costs and expenses of defending against such liability or asserted
liability) for which the Company is responsible.
 
(b) The Investor (i) represents and warrants that it has retained no finder or
broker in connection with the transactions contemplated by this Agreement, and
(ii) hereby agrees to indemnify and hold the Company harmless from and against
any liability for any commission or compensation in the nature of a finder’s fee
to any broker or other person or firm (and the costs and expenses of defending
against such liability or asserted liability) for which the Investor is
responsible.
 
6.3 Expenses. Each party hereto agrees to pay its expenses incurred in
connection with this Agreement and the documents and transactions contemplated
herein.
 
6.4 Notices. All notices and other communications required or permitted
hereunder shall be given in writing and shall be delivered by personal delivery,
facsimile, overnight delivery service, or U.S. mail service, addressed as
follows:
 

--------------------------------------------------------------------------------


The Company:
 
Yu Lei
Chief Executive Officer
Home System Group
Oceanic Industry Park
Sha Gang highway, Gang Kou Town
Zhongshan City, Guangdong
People’s Republic of China 528447
T: 347-624-5699
 
With a copy to:
 
The Crone Law Group
101 Montgomery St., Suite 1950
San Francisco, CA 94104
Attn: Mark E. Crone
T: (415) 955-8900
F: (415) 955-8910


The Investor:
 
Xu Zuzhuan
President
Simple Hong Kong Investment and Management
 
Unit B,8/F.,Wing Yee Commercial Building,
 
5 Wing Kut Street,Sheung Wan,Hong Kong
 
Any notice or other communication delivered in accordance with this Section 6.4
shall be deemed to have been given upon actual receipt or refusal of such
delivery.
 
6.5 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada without giving effect to the conflicts of laws principles
thereof.
 
6.6 Successors and Assigns; Assignment. No party may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other party, which consent may not be unreasonably withheld, including by merger
or consolidation. Subject to the preceding, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
 
6.7 Amendments and Waivers. This Agreement may only be amended with the written
consent of the Company and the Investor, or the successors or permitted assigns
of the foregoing, and no oral waiver or amendment shall be effective under any
circumstances whatsoever.
 
6.8 Counterparts. This Agreement may be signed in two or more counterparts.
Signatures and delivery may be transmitted via facsimile.
 
6.9 Entire Agreement. This Agreement, the attached exhibits and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and thereof
and they supersede, merge and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto relating to the
Notes to be purchased pursuant to this Agreement.
 

--------------------------------------------------------------------------------


6.10 Severability. The invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity, legality or enforceability of
the remainder hereof in such jurisdiction or the validity, legality or
enforceability hereof, including any such provision, in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by law.
 
6.11 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
 
[Signature Page Follows]

 





--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written above.



     
COMPANY:
 
Home System Group, a Nevada corporation
   
By:
 
/s/ Yu Lei
Name:
 
Yu Lei
Title:
 
Chief Executive Officer
 
THE INVESTOR:
 
Simple Hong Kong Investment and Management
   
By:
 
/s/ Xu Zuzhuan
Name:
 
Xu Zuzhuan
Title:
 
President






--------------------------------------------------------------------------------


Exhibit A


Non-Interest Bearing Promissory Note



--------------------------------------------------------------------------------


Exhibit B


Non-Interest Bearing Promissory Note





--------------------------------------------------------------------------------


Exhibit C


Non-Interest Bearing Promissory Note





--------------------------------------------------------------------------------


Exhibit D


Non-Interest Bearing Promissory Note


 